FILED
                             NOT FOR PUBLICATION
                                                                               NOV 19 2010

                      UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT



 HENRY JACOB PARKER,

                Petitioner-Appellant,                  No. 08-35776

          v.                                           D.C. No. 3:06-cv-00732-MA

 BRIAN BELLEQUE,                                       MEMORANDUM *

                Respondent-Appellee.




                      Appeal from the United States District Court
                               for the District of Oregon
                      Malcolm F. Marsh, District Judge, Presiding

                       Argued and Submitted November 2, 2010
                                  Portland, Oregon

Before: W. FLETCHER and FISHER, Circuit Judges, and BURY, District Judge.**

           Henry Jacob Parker appeals the district court’s dismissal of his petition for

writ of habeas corpus as moot. We reverse and remand.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The Honorable David C. Bury, United States District Judge for the
District of Arizona, sitting by designation.

                                            1
         Parker argues that because he is currently subject to parole conditions, he

is suffering an actual injury and thus his habeas petition is not moot. We agree.

Although a habeas petition may be mooted by the prisoner’s outright release, see

Lane v. Williams, 455 U.S. 624 (1982), prisoners released on parole “have not

completed their sentences, they are serving them.” United States v. Betts, 511 F.3d

872, 876 (9th Cir. 2007). Because Parker is still serving the parole portion of his

sentence, his petition is not moot.

         Because the district court dismissed Parker’s petition on the basis of

mootness, it did not evaluate his constitutional challenges to the Parole Board’s

2005 parole release determination. This matter is therefore remanded for

consideration of the merits of Parker’s constitutional claims.

         REVERSED AND REMANDED.




                                          2